

116 HR 6110 IH: Defective Firearms Protection Act
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6110IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mrs. Dingell introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the consumer product safety laws to repeal of exclusion of pistols, revolvers, and other firearms from the definition of consumer product under such laws.1.Short titleThis Act may be cited as the Defective Firearms Protection Act.2.Repeal of exclusion of pistols, revolvers, and other firearms(a)Definition of consumer productSection 3(a)(5) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(5)) is amended by striking subparagraph (E).(b)Rulemaking authoritySection 3 of the Consumer Product Safety Commission Improvements Act of 1976 (15 U.S.C. 2079) is amended by striking subsection (e) and redesignating subsection (f) as subsection (e).